Appeal by defendants from an order of the Supreme Court at Special Term, entered in Albany County on May 19, 1954, which granted plaintiffs’ motion to amend a claim by supplying a verification and permitted plaintiffs to serve an amended complaint. The complaint seeks to recover for professional services rendered to the defendant Central School District by plaintiffs in surveying and plotting a school site. Plaintiffs presented an itemized claim to the architect who approved the same and submitted it to the Board of Education within the three-month period required by section 3813 of the Education Law. The board, *926by resolution duly adopted, authorized the payment of the claim, and the plaintiffs were notified of such action within the three-month period. The claim presented was not verified. At a subsequent meeting the board rescinded its resolution authorizing payment, and this action followed. It affirmatively appears, without dispute,- that the school district was not prejudiced by any defect in the claim presented. The scope of the authority of the board to enter into the contract with plaintiffs and the reasonableness of the amount of the claim are matters for the trial and may not be properly considered on this appeal. The lower court held that by its acts and conduct, in failing to return the unverified claims, in authorizing its payment and notifying plaintiffs thereof, the board had waived the lack of timely verification of the claim. (Teresta v. City of New York, 304 N. Y. 440.) Order unanimously affirmed, with $10 costs. Present — Foster, P. J., Bergan, Coon, Zeller and Gibson, JJ.